Citation Nr: 0844832	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-02 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for low back and right leg 
radicular pain, currently evaluated as 10 percent disabling 
prior to June 27, 2006, and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1972 to October 
1978 and from August 1979 to October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested a travel Board hearing in his January 
2006 VA Form 9; however, he failed to appear at the scheduled 
hearing in December 2007.  As the veteran has not submitted 
good cause for failure to appear at the hearing, the request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The competent medical evidence of record for the 
veteran's service-connected low back pain between February 9, 
2004 and June 27, 2006 shows forward flexion to 80 degrees, 
extension to 25 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 25 degrees with pain, right lateral 
rotation to 25 degrees, and left lateral rotation to 25 
degrees with increase in pain, soreness, aching, tenderness 
and fatigability on repetitive motion.  

2.  The competent medical evidence of record for the 
veteran's service-connected low back pain as of June 27, 2006 
shows forward flexion to 45 degrees, extension to 13 degrees, 
right lateral flexion to 15 degrees, left lateral flexion to 
15 degrees, right lateral rotation to 15 degrees, and left 
lateral rotation to 15 degrees all with pain throughout the 
range of motion.

3.  Radiculopathy of the right leg with pain is equivalent to 
no more than mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 20 percent for 
service-connected low back pain between February 9, 2004 and 
June 27, 2006 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).  

2.  The schedular criteria for a rating of 40 percent for 
service-connected low back pain as of June 27, 2006 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008).  

3. The criteria for a separate disability rating of 10 
percent for right leg radicular pain have been met. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the May 2004 VCAA notice.  The letter notified 
the veteran that he may submit evidence that his low back 
disorder has increased in severity and that the evidence may 
be from medical or treatment reports and statements from 
individuals with personal knowledge in what manner the 
disability had become worse.  It informed the veteran of his 
and VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

However, the May 2004 letter did not specifically inform the 
veteran of the criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and that he should provide evidence 
demonstrating the effect the worsening of his service-
connected disability has on his employment and daily life.  
The specific rating criteria for evaluating a back disorder 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the September 
2005 statement of the case and the July 2006 supplemental 
statement of the case.  In addition, the veteran was provided 
two VA examinations that sought the information required to 
determine whether the veteran met the criteria for a higher 
rating.  Although the veteran was not sent an independent 
letter providing notice of this information, the records 
indicate that no prejudice resulted.  The veteran was able to 
participate effectively in the appeals process and the 
veteran had ample time to submit additional evidence.  
Furthermore, the veteran is represented by a veteran service 
organization, which demonstrated actual knowledge of the 
information necessary to substantiate the veteran's claim, 
including the specific rating criteria for a back disability, 
in the informal hearing brief dated in November 2008.

A review of the record on appeal shows that the veteran has 
made submissions indicating that he had actual knowledge of 
the need to submit evidence showing the effect that the 
worsening of his low back and right leg radicular pain had on 
his employment and daily life.  The veteran asserted in his 
informal claim dated in February 2004 that his back problems 
had deteriorated recently and that in combination with his 
other conditions, he was unable to work.  He also stated that 
he had to use a cane to walk comfortably.  See February 2004 
informal claim.  In the November 2004 VA examination, the 
veteran reported that due to his back normal daily activity 
was hard and difficult.  Accordingly, the Board concludes 
that the record on appeal shows that the appellant had actual 
knowledge of the need to submit medical or lay evidence 
demonstrating the affect that the worsening or increase of 
his low back and right leg radicular pain had on his 
employment or daily life, that he actually submitted such 
evidence and therefore, the above VCAA notice error did not 
effect the essential fairness of the Board's decision.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), 
Newhouse v. Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), 
Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and 
Vazquez-Flores, supra.

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records and two 
recent VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claim for an Increased Rating

The veteran filed a claim of entitlement to a rating in 
excess of 10 percent for low back and right leg radicular 
pain.  The RO denied the claim.  The veteran appealed the 
rating evaluation contending that his back disorder required 
a higher rating.  The RO increased the rating evaluation to 
20 percent as of June 27, 2006 in the July 2006 supplemental 
statement of the case.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for his low back and right leg radicular 
pain.  Under Diagnostic Code 5237 (lumbosacral or cervical 
strain), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion is zero to 45 degrees, and left and 
right lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

During the pendency of this appeal, the RO increased the 
disability rating assigned to the veteran's disability from 
10 percent to 20 percent under Diagnostic Code 5237, 
effective June 27, 2006.  The Board will consider whether the 
veteran is entitled to a higher disability rating under both 
stages of this appeal.  Additionally, the Board has 
considered whether additional staging is appropriate.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).   For reasons 
discussed in more detail below, the Board finds that the 
stages created by the RO are appropriate in light of the 
competent medical evidence of record and that there is no 
competent evidence that the veteran's service-connected 
disability underwent additional increases in severity during 
this appeal sufficient to warrant further separate staged 
ratings.

Between February 9, 2004 and June 27, 2006

The veteran underwent a VA examination of the spine in 
November 2004.  The examiner noted that the veteran had a 
recent magnetic resonance imaging scan, which showed multiple 
levels of herniated disk, spinal stenosis and surgical 
changes related to an operation in 1985.  The veteran 
reported that repetitive use irritates and bothers his back.  
He stated that he gets periodic flare-ups.  He reported 
having incapacitating episodes one or two days a month where 
he has trouble functioning at all.  The veteran told the 
examiner that he can walk about 50 feet and stand a few 
minutes at a time.  Normal daily activity is hard and 
difficult for the veteran.  The examiner noted that the 
veteran used a cane for support.  On examination, the veteran 
had very mild tenderness, soreness and pain to palpation 
across his back.  The veteran had more sciatic and buttock 
tenderness on the right side.  The veteran demonstrated 
forward flexion to 80 degrees.  He could extend, bend, and 
rotate to 25 degrees.  The examiner noted that repetitive use 
caused increase in pain, soreness, aching, tenderness and 
fatigability, but there was no change in the range of motion 
in the office.  

Based on the above medical evidence, the record shows that 
the veteran's forward flexion is not 60 degrees or less.  In 
addition, medical evidence reveals that the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees.  Therefore, the veteran is not entitled to an 
evaluation higher than 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  

However, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  The Court has held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca, 8 Vet. App. at 205.

In this case, the objective medical evidence of record shows 
that the veteran had functional loss between February 9, 2004 
and June 27, 2006 warranting an increased disability rating 
to 20 percent.  Specifically, as noted above, during the 
November 2004 VA examination, the veteran reported 
incapacitating episodes one or two days a month where had 
trouble functioning at all.  The examiner noted that the 
veteran used a cane for support.  Although, the examiner did 
not find a change in range of motion on repetitive use in the 
office, the Board finds it persuasive that the examiner 
observed an increase in pain, soreness, aching, tenderness 
and fatigueability upon repetitive use.  Accordingly, as the 
evidence shows that the veteran has functional loss on 
repetitive motion, the Board has determined that a 10 percent 
disability rating increase is warranted between February 9, 
2004 and June 27, 2006.  

The evidence weighs against a rating higher than 20 percent 
for the veterans service-connected back disability between 
February 9, 2004 and June 27, 2006.  The veteran's flexion to 
80 degrees is well above the minimum limitation of motion to 
30 degrees that characterizes a 40 percent rating.  Even when 
factoring in the DeLuca criteria of pain, weakness, fatigue 
on repetition and functional loss, the evidence preponderates 
against a rating higher than 20 percent for the veteran's 
back disorder warranted between February 9, 2004 and June 27, 
2006. 

As of June 27, 2006

The veteran underwent a VA examination of the spine in June 
2006.  The veteran complained of chronic low back pain.  The 
examiner noted that the veteran used a cane to ambulate due 
to his chronic low back pain and his gait was slow and 
antalgic.  On examination of the veteran, the examiner 
reported that there was no obvious deformity, ankylosis or 
erythema.  The veteran had decreased range of motion in 
forward flexion from zero to 45 degrees with pain throughout 
the range of motion.  Extension was decreased from zero to 13 
degrees with pain throughout the range of motion.  Left and 
right lateral flexion was decreased from zero to 15 degrees 
with pain throughout the entire range of motion.  Left and 
right lateral rotation was decreased to 15 degrees with pain 
throughout the entire range of motion.  The veteran had 
tenderness to palpation paravertebrally from L1 through S1.   

Without considering pain, the veteran's range of motion does 
not meet the requirements of the next higher disability 
evaluation of 40 percent disabling.   In regards to whether a 
higher rating is warranted for the veteran's service-
connected back pain based on functional loss, the Board notes 
that during the June 2006 VA examination the veteran reported 
that he had flare-ups of pain with periods of standing more 
than five minutes; however the flare-ups subside between five 
and ten minutes with stretching or walking.  The examiner 
observed that in order for the veteran to ambulate secondary 
to his low back pain he used a cane and his gait is slow and 
antalgic.  Under the DeLuca criteria, the examiner noted that 
the veteran demonstrated pain throughout all of the range of 
motions conducted during the examination.  While the 
veteran's forward flexion to 45 degrees by itself does not 
satisfy the schedular criteria for a 40 percent rating under 
the Diagnostic Code 5237, when considering the DeLuca 
criteria, and specifically additional functional limitation 
noted by the June 2006 examiner due to evidence of pain 
throughout the entire range of motion, the Board finds that 
such limitation rises to the level of disability needed for 
the increased rating.  In the Board's view, this inability to 
perform any motion of the back without pain brings the 
veteran's low back disability is within the criteria for a 40 
percent rating contemplated by Diagnostic Code 5237.

As a 40 percent rating is the maximum evaluation allowed 
under Diagnostic Code 5237 and 5242 for limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot support a 
higher rating because the Court has held that there is no 
basis for a rating higher than the maximum scheduler rating 
for additional limitation of motion due to pain or functional 
loss under these provisions.  See VAOPGCPREC 36- 97; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board also observes that as the record does not contain 
diagnoses of ankylosis or reflect the occurrence of 
incapacitating episodes lasting at least six weeks requiring 
bed rest prescribed by a physician relating to any 
intervertebral disc syndrome, increased ratings of 50 percent 
or greater under the current Diagnostic Codes 5237 and 5243 
are not warranted. 

Separate Rating for Right Leg Radicular Pain

The Board observes that the veteran is service-connected for 
right leg radicular pain associated with the veteran's low 
back pain.  Under 38 C.F.R. § 4.71a, Diagnostic Code, Note 1, 
any associated objective neurological abnormalities, 
including but not limited to, bowel or bladder impairment, 
should be evaluated separately under the appropriate 
diagnostic code.  Accordingly, the Board will consider 
whether the veteran should receive a separate rating for his 
right leg radicular pain.  

After a review of the record, the Board has determined that 
the veteran's right leg radiculopathy is analogous to 
impairment of the sciatic nerve, which is rated under the 
provisions of 38 C.F.R. 4.124a, Diagnostic Code 8520.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  Words such as "mild," 
"moderate," "moderately severe" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.   However, when the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  
The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  

The competent medical evidence of record reveals that the 
neurological manifestations affecting the right leg consist 
primarily of mild radiculopathy.  In a November 2004 VA 
examination report, the examiner documented that the veteran 
had lumbar disk surgery in 1985 for right radicular pain.  
After that surgery, the veteran has had persistent problems 
that have become gradually worse.  The examiner noted that 
the veteran was able to rise from his toes and heels.  
Reflexes were hypoactive.  The veteran had some generalized 
decreased sensation in both legs.  The examiner noted that 
the veteran also had diabetes and may have diabetic 
neuropathy as well.  Straight leg raising was positive on the 
right side.  The examiner did not observe motor weakness.  
The veteran had some sciatic and buttock tenderness on the 
right side.  The examiner provided a diagnosis of residual 
postop injury in the lumbar spine with right radiculitis, 
stenosis, and arthritis.  The veteran complained of daily 
back pain and pain radiating down the right lower extremity 
in November 2004.  See November 2004 VA treatment record.  In 
a June 2006 VA examination, the veteran reported that the 
location and distribution of the pain is the lumbosacral area 
of the back with the right side greater than the left with 
radiation of pain down the right side to the toes.  He 
described the pain as sharp, piercing, almost electric with 
an intensity of about 4 out of 10 on a daily basis.  The 
examiner noted that the cranial nerves II-XII were grossly 
intact.  Romberg test was negative and Babinski sign was down 
going bilaterally.  Deep tendon reflexes of both the upper 
and lower extremities were +0/4, but equal bilaterally.  
There were no gross sensory deficits of the upper and lower 
extremities bilaterally.  The veteran exhibited positive 
straight leg raise test to the right at 45 degrees and a 
positive straight leg raise test on the left at 90 degrees.  
He was not able to do heel and toe walk and he was not able 
to squat due to pain. 

In sum, the medical evidence of record shows that the veteran 
had decreased sensation with hypoactive reflexes and deep 
tendon reflexes of +0/4.  The evidence showed positive 
straight leg test to 45 degrees.  However, Romberg test was 
negative and Babinski sign was down going.  The evidence 
shows that the veteran's right radiculopathy has caused some 
impairment with pain.  Accordingly, the Board finds that a 
separate evaluation of 10 percent for mild right radicular 
pain is warranted.   

The Board has also considered whether any additional increase 
for the veteran's disorders is warranted based on 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the veteran's pain on motion was 
including in the consideration to award a separate 10 percent 
evaluation for right leg radicular pain.  As such, the Rating 
Schedule accounts for his limitations and an additional 
increase under DeLuca is not warranted. 

 In addition, the Board notes that a staged rating is not 
applicable in this case.  The Board has considered the most 
severe manifestations of right leg radicular pain and a 
staged rating would not serve to benefit the veteran.  Hart, 
supra.

Extraschedular Consideration 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is that a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

There has been no showing that the veteran's service-
connected low back and right leg radicular pain has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability.  The 
schedular rating criteria for rating the back contemplate the 
veteran's reported symptomatology.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to a disability rating of 20 percent for low 
back pain between February 9, 2004 and June 27, 2006 is 
granted.

2.  Entitlement to a disability rating of 40 percent for low 
back pain as of June 27, 2006 is granted.

3.  Entitlement to a separate disability rating of 10 percent 
for right leg radicular pain is granted for the entire 
appeals period.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


